Pettit, J.
This was a proceeding in aid of execution. *83A transcript of the judgment, on which it is alleged the execution sought to be aided was issued, is made a part of- the complaint, and it is said in a bill of exceptions pretending to contain the evidence, that 'it and the execution were had in evidence on trial before the court,'but neither of these papers is anywhere in the Transcript,-and the clerk says they are not on file.
W. A. Bielde, G. Holland,'C. C. Binckley,and H. B. Payite, for appellants.
C. H. Burchenal, for appellees.
The attorneys of the appellants say in their brief, that the only question is as to the sufficiency of the evidence to justify the finding and judgment. As the whole evidence is not in the bill of exceptions, we cannot say that it was insufficient, but must presume in favor of the correctness, of the action of the court.
The judgment is affirmed, at the costs of the appellants.